Citation Nr: 0729706	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
February 1995.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The veteran presented testimony at a hearing before a 
Decision Review Officer at the RO in March 2004.  A 
transcript of the hearing has been made a part of the record.

When the veteran's appeal was most recently before the Board 
in October 2006, it was decided in part and remanded in part.


FINDINGS OF FACT

1.  Asthma was not found on examination for entrance onto 
active duty.

2.  The veteran had chronic asthma during active service. was 
present during service.

3.  The evidence does not clearly and unmistakably establish 
that the veteran's asthma underwent no permanent increase in 
severity during service.  


CONCLUSION OF LAW

Asthma was incurred in active service. 38 U.S.C.A. §§ 1110, 
1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304 (2006); see also VAOPGCPREC 3-2003 
(July 16, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was in sound condition when he 
entered the military in 1986 and that he was first diagnosed 
with asthma while on active duty in Phoenix, Arizona.  He 
believes that his asthma was caused by an allergic reaction 
to some airborne environmental entity.  

No evidence of asthma was found on the veteran's service 
entrance examination.  Service medical records document 
treatment of the veteran for asthma and the chronicity of the 
veteran's asthma is established by the medical evidence as a 
whole.  The record also contains clear and unmistakable 
evidence that the asthma existed prior to the veteran's 
military service.  

With respect to whether the veteran's asthma clearly and 
unmistakably underwent no permanent increase in severity as a 
result of service, the Board remanded this case in February 
2005 for a VA examination.  In pertinent part, the examiner 
was to provide an opinion as to whether the veteran's asthma 
clearly and unmistakably underwent no permanent increase in 
severity as a result of service.  In response to the Board's 
remand directive, the veteran was afforded a VA examination 
in January 2006 and the examiner opined that it was, "not 
likely that the asthma was exacerbated by service."  Because 
this opinion was not responsive to the Board's directive, the 
Board remanded the case in October 2006 for another medical 
opinion.  In November 2006, the claims folder was reviewed by 
another VA physician.  The VA physician opined that the 
veteran's asthma underwent a temporary increase in severity 
in service and did not undergo a permanent increase in 
severity during service; however, he did not express an 
opinion as to whether the asthma clearly and unmistakably 
underwent no permanent increase in severity during service.  
Therefore, this opinion is also unresponsive to the Board's 
remand directive.

The Board has determined that it would not be fair to the 
veteran to remand this case again because of the RO's failure 
to comply with the Board's directive.  Instead, the Board 
finds that the evidence does not clearly and unmistakably 
establish that the veteran's asthma did not undergo a 
permanent increase in severity as a result of service.  
Accordingly, the presumption of soundness has not been 
rebutted, and the veteran is entitled to service connection 
for this disability.


ORDER

Service connection for asthma is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


